DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaino et al. US-PGPUB No. 2020/0394841 (hereinafter Kaino) in view of Holzer et al. US-PGPUB No. 2020/0234424 (hereinafter Holzer) and Faras et al. US-PGPUB No. 2021/0133995 (hereinafter Faras). 
Re Claim 1: 
Kaino teaches a method comprising: 
at a device having a processor: 
acquiring sensor data during movement of the device in a physical environment comprising an object, the sensor data comprising images of the physical environment acquired via a camera on the device (Kaino teaches at Paragraph 0059 generating a 3D model by integrating a plurality of pieces of observation information obtained by a camera, a depth sensor from various types of points of view. The observation information can include an estimation result obtained by Pose Estimation, an estimation result of a positon and an attitude of an observation device that is obtained by SLAM, depth information of each image obtained by a depth sensor. A 3D model to be output is represented by a point cloud including an aggregate of feature points, an aggregate of polygons including a plurality of feature points. The 3D model includes at least coordinate information of a feature point and at Paragraph 0100 the user performs observation, e.g., acquisition of a captured image and depth information while directing the terminal apparatus 200 toward an observed region of a real space and at Paragraph 0084 that the system 1 generates a 3D model 14 from the pet bottle 12 being a real object); 
identifying the object in at least some of the images (Kaino teaches at FIG. 1 and Paragraph 0084 that the system 1 generates a 3D model 14 from the pet bottle 12 being a real object and at paragraph 0101 that the information processing apparatus 100….accumulates the acquired 3D model into a 3D model DB and the accumulation is performed in a case where an unobserved region of a real space is newly observed by Paragraph 0084 that the system 1 generates a 3D model 14 from the pet bottle 12 being a real object). 
Kaino suggests the claim limitation: 
tracking positions of the device during acquisition of the images based on the identifying of the object in the at least some of the images, the positions identifying positioning of the device with respect to a coordinate system defined based on a position and an orientation of the object (Kaino teaches at Paragraph 0102-0103 that the SLAM can simultaneously estimate a position and an attitude of a camera and a position of a feature point included in an image of the camera…by performing matching between the environmental map and a 3D position of a feature point belonging to the object and at Paragraph 0059 that generating a 3D model by integrating a plurality of pieces of observation information obtained by a camera, a depth sensor from various types of points of view…the observation information can include an estimation result of a position and an attitude of an observation device….the 3D model includes at least coordinate information of a feature point and at Paragraph 0061 that a plurality of pieces of observation information are generally used after having been subjected to averaging….by averaging spatial positional shifts, a model becomes less sharp at an edge portion such as an object boundary and at Paragraph 0100-0102 that the user performs observation while directing the terminal apparatus 200 toward an unobserved region of a real space…the system 1 generates a 3D model by estimating a position and an attitude of the terminal apparatus 200 and a relationship between the terminal apparatus 200 and a surround real object…The information processing apparatus 100 accumulates the acquired 3D model into a 3D model DB and the accumulation is performed in a case where an unobserved region of a real space is newly observed by the terminal apparatus and at Paragraph 0062 by integrating respective observation information pieces obtainable in a case where observation devices are at positions 27A- to 27H, it is possible to model the flat surface 26 and at Paragraph 0132 that prompting the user to perform additional observation for making a generation 3D model more detailed….the system 1 may display information specifically instructing a position and an attitude of the terminal apparatus 200); and 
generating a three-dimensional (3D) model of the object based on the images and positions of the device during acquisition of the images (Kaino teaches at Paragraph 0103 that the system 1 can highly-accurately position a 3D model forming the shape of the object)
Faras implicitly teaches the claim limitation: 
tracking positions of the device during acquisition of the images based on the identifying of the object in the at least some of the images, the positions identifying positioning of the device Faras teaches at Paragraph 0033-0034 the pose quality is determined to indicate whether the images captured by the camera at the determined pose that can accurately used for creating a 3D model of a subject that is represented in the images…and the pose quality is determined using a non-linear squares algorithms from comparison of X, Y and Z coordinates in the captured images); and 
generating a three-dimensional (3D) model of the object based on the images and positions of the device during acquisition of the images (Faras teaches at Paragraph 0033-0034 the pose quality is determined to indicate whether the images captured by the camera at the determined pose that can accurately used for creating a 3D model of a subject that is represented in the images…and the pose quality is determined using a non-linear squares algorithms from comparison of X, Y and Z coordinates in the captured images). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Faras’s capturing of the images from the different perspectives to have determined a 3D model of the object into the system of Kaino to have provided the 3D model of the object based on the images captured from the different perspectives. One of the ordinary skill in the art would have been motivated to have generated a 3D model of the object based on the images captured at the determined positions of the device. 
Holzer explicitly teaches the claim limitation: 
tracking positions of the device during acquisition of the images based on the identifying of the object in the at least some of the images, the positions identifying positioning of the device with respect to a coordinate system defined based on a position and an orientation of the object (Holzer teaches at Paragraph 0100 determining the camera position and orientation for an image from IMU data associated with the image and at Paragraph 0284 that the sensor data can be used to determine an orientation of the mobile device and at Paragraph 0167 that 3D camera pose estimation may be performed to determine a location and angle of the camera with respect to the object for a particular frame and at Paragraph 0171 that the 3D mesh may provide a 3D representation of the object and at Paragraph 0174 that a determination is made at 910 as to whether the pixel intersects with the object 3D mesh. If the pixel does not intersection with the object 3D mesh, then at 912 the pixel is set as belonging to the background and at Paragraph 0287 the sensor data can be used to determine an orientation of the mobile device and at Paragraph 0289 that using this calibration of the pixel data, a curve or object defined in 3D space in the earth reference frame can be mapped to a plane associated with the pixel data and at Paragraph 0291 that as the camera moves, using the sensor data and a new position of the tracking points, a change in the orientation of the 3D reference frame can be determined from frame to frame and at Paragraph 0296 that tracking points can be identified which are related to the selected object…the location of the tracking points in the new frame can be identified and the target can be rendered in the live image and at Paragraph 0298 that the 3D reconstruction can involve measuring points in multiple images and the optimizing for the camera poses and the point locations and at Paragraph 0302-0321 that the curves or surfaces can be associated with a 3D model of an object and at Paragraph 0312-0324 identifying the location of the tracking points in the new image data allows the real object to be tracked from image to image…as a camera moves around the real object, some tracking points identified on the real object may go out of view as new portions of the real object come into view and other portions of the real object are occluded….tracking points on the object can be determined. The tracking points can define the object in image space and locations of a current set of tracking points can be attached to the object 3302…the shape and position (and thus orientation) of the object 3302 in the captured pixel data can change….The position of the curve can move from location to location in the image as the position of the object and its apparent shape in the live image changes and at Paragraph 0348 that a different of object 3500b is presented in image 3525. 
Holzer teaches at Paragraph 0051 that a user may be guided to collect multi-view data and at Paragraph 0077 that a user may be presented with a graphical guide to assist the user in capturing an additional image from a target perspective and at Paragraph 0087 that a 3D reconstruction of the vehicle may be computed and fitted to an existing 3D CAD model of the vehicle in order to identify the single components and at Paragraph 0144-0145 that recording guidance for capturing an image for damage analysis is provided…the recording guidance may guide a user to position a camera to one or more specific positions and at Paragraph 0238 that a virtual guide can be inserted into live image data from a mobile and at Paragraph 0262 that the plurality of images can include images with different temporal information…the plurality of images can represent moving objects…the images may include an object of interest moving through scenery, such as a vehicle traveling along a road or a plane traveling through the sky and at Paragraph 0278 that the camera is moved in a convex motion 2910 and the convex motion 2910 can orbit around the object. It is noted that the object is moving, the convex motion 2910 orbiting around the object is also moving and at Paragraph 0338-0341 that the track can include indicators that provide feedback to a user while images associated with a MVIDMR are being recorded and the live image data is augmented with a path 3422…the cross hairs can move and remain on the object as the object 3500a moves in the image data); and 
Holzer teaches at Paragraph 0167 that a 3D skeleton of the object is constructed at 812. 
Holzer teaches at Paragraph 0087 that a 3D reconstruction of the vehicle may be computed and fitted to an existing 3D CAD model of the vehicle in order to identify the single components). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Holzer’s capturing of the images from the different perspectives to have determined a 3D model of the object into the system of Kainoa and Faras to have provided the 3D model of the object based on the images captured from the different perspectives. One of the ordinary skill in the art would have been motivated to have generated a 3D model of the object based on the images captured at the determined positions of the device. 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that acquiring the sensor data during the movement of the device comprises acquiring images from different perspectives of the object as the device is moved around the object. 
Kaino further teaches the claim limitation that acquiring the sensor data during the movement of the device comprises acquiring images from different perspectives of the object as the device is moved around the object (Kaino teaches at Paragraph 0102-0103 that the SLAM can simultaneously estimate a position and an attitude of a camera and a position of a feature point included in an image of the camera…by performing matching between the environmental map and a 3D position of a feature point belonging to the object and at Paragraph 0059 that generating a 3D model by integrating a plurality of pieces of observation information obtained by a camera, a depth sensor from various types of points of view…the observation information can include an estimation result of a position and an attitude of an observation device….the 3D model includes at least coordinate information of a feature point and at Paragraph 0061 that a plurality of pieces of observation information are generally used after having been subjected to averaging….by averaging spatial positional shifts, a model becomes less sharp at an edge portion such as an object boundary and at Paragraph 0100-0102 that the user performs observation while directing the terminal apparatus 200 toward an unobserved region of a real space…the system 1 generates a 3D model by estimating a position and an attitude of the terminal apparatus 200 and a relationship between the terminal apparatus 200 and a surround real object…The information processing apparatus 100 accumulates the acquired 3D model into a 3D model DB and the accumulation is performed in a case where an unobserved region of a real space is newly observed by the terminal apparatus and at Paragraph 0062 by integrating respective observation information pieces obtainable in a case where observation devices are at positions 27A- to 27H, it is possible to model the flat surface 26 and at Paragraph 0132 that prompting the user to perform additional observation for making a generation 3D model more detailed….the system 1 may display information specifically instructing a position and an attitude of the terminal apparatus 200). 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the device comprises a user interface, and wherein the method further comprises, during the movement of the device, displaying the acquired images of the physical environment including the object within the user interface.
Kaino teaches at Paragraph 0135 that a UI 351 is a UI illustrating a live-view image of a real space…By such a UI, the user can recognize a region for which allocation is not sufficient and can perform additional observation and such a UI can be said to be a UI prompting the user to perform additional observation and at Paragraph 0138 that the system 1 acquires input information and generates a generation 3D model by sequentially generating and accumulating 3D models…and updates the generation 3D model and at Paragraph 0151 the user preliminarily prepares a definite shaped model DB. Subsequently, the user causes a 3D model to be generated by observing a surrounding real space of the user and cause the 3D model to be updated by the allocation of a definite shaped model. At this time, complementing of an observed region by expansion of an allocated defined shape model such as extending a flat surface, granting of an Unknown flat, deletion of noise and the like are also performed and at Paragraph 0132 an unallocated portion can be typically generated due to insufficient observation or a complicated shape of a real object. The system 1 may display information specifically instructing a position and an attitude of the terminal apparatus 200).
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that identifying the object comprises generating a preliminary object model based on depth information from the images of the physical environment, the preliminary object model including 3D keypoints corresponding to the object.
Kaino teaches at Paragraph 0102-0103 that the SLAM can simultaneously estimate a position and an attitude of a camera and a position of a feature point included in an image of the camera…by performing matching between the environmental map and a 3D position of a feature point belonging to the object and at Paragraph 0059 that generating a 3D model by integrating a plurality of pieces of observation information obtained by a camera, a depth sensor from various types of points of view…the observation information can include an estimation result of a position and an attitude of an observation device….the 3D model includes at least coordinate information of a feature point. 
Kaino teaches at Paragraph 0151 the user preliminarily prepares a definite shaped model DB. Subsequently, the user causes a 3D model to be generated by observing a surrounding real space of the user and cause the 3D model to be updated by the allocation of a definite shaped model. At this time, complementing of an observed region by expansion of an allocated defined shape model such as extending a flat surface, granting of an Unknown flat, deletion of noise and the like are also performed and at Paragraph 0132 an unallocated portion can be typically generated due to insufficient observation or a complicated shape of a real object. The system 1 may display information specifically instructing a position and an attitude of the terminal apparatus 200).  
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the preliminary object model is a 3D bounding box, wherein 
Kaino further teaches the claim limitation that the preliminary object model is a 3D bounding box, wherein generating a 3D bounding box comprises: obtaining a 3D representation of the physical environment that was generated based on the depth data; determining a ground plane corresponding to the object in the physical environment based on the 3D representation; and generating the 3D bounding box corresponding to the object in the physical environment based on the ground plane and the 3D representation (Kaino teaches at Paragraph 0217 the definite shaped model includes…information indicating a grounding surface and at FIGS. 17-19 and Paragraph 0136 that generating the cuboid virtual object 344A….the cuboid virtual object 362A is converted into a grass virtual object 364A and at Paragraph 0143 that a data creator pre-registers in a definite shaped model DB definite shaped models such as a floor surface, a wall surface, a sofa, a chair, a desk as real objects….the data creator performs such adjustment that 3D models corresponding to walls, a sofa, a chair and a desk are left and 3D models corresponding to clothes, books and goods that had been placed on the sofa are deleted and at Paragraph 0151 that the application may set as a dangerous region, all definite shaped models other than a flat surface allocated to a floor surface. 
Kaino teaches at Paragraph 0102-0103 that the SLAM can simultaneously estimate a position and an attitude of a camera and a position of a feature point included in an image of the camera…by performing matching between the environmental map and a 3D position of a feature point belonging to the object and at Paragraph 0059 that generating a 3D model by integrating a plurality of pieces of observation information obtained by a camera, a depth sensor from various types of points of view…the observation information can include an estimation result of a position and an attitude of an observation device….the 3D model includes at least coordinate information of a feature point. 
Kaino teaches at Paragraph 0151 the user preliminarily prepares a definite shaped model DB. Subsequently, the user causes a 3D model to be generated by observing a surrounding real space of the user and cause the 3D model to be updated by the allocation of a definite shaped model. At this time, complementing of an observed region by expansion of an allocated defined shape model such as extending a flat surface, granting of an Unknown flat, deletion of noise and the like are also performed and at Paragraph 0132 an unallocated portion can be typically generated due to insufficient observation or a complicated shape of a real object. The system 1 may display information specifically instructing a position and an attitude of the terminal apparatus 200).  
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 5 except additional claim limitation that identifying the object further comprises adjusting the preliminary object model based on the 3D keypoints corresponding to the object.
Kaino further teaches the claim limitation that identifying the object further comprises adjusting the preliminary object model based on the 3D keypoints corresponding to the object (Kaino teaches at Paragraph 0102-0103 that the SLAM can simultaneously estimate a position and an attitude of a camera and a position of a feature point included in an image of the camera…by performing matching between the environmental map and a 3D position of a feature point belonging to the object and at Paragraph 0059 that generating a 3D model by integrating a plurality of pieces of observation information obtained by a camera, a depth sensor from various types of points of view…the observation information can include an estimation result of a position and an attitude of an observation device….the 3D model includes at least coordinate information of a feature point. 
Kaino teaches at Paragraph 0151 the user preliminarily prepares a definite shaped model DB. Subsequently, the user causes a 3D model to be generated by observing a surrounding real space of the user and cause the 3D model to be updated by the allocation of a definite shaped model. At this time, complementing of an observed region by expansion of an allocated defined shape model such as extending a flat surface, granting of an Unknown flat, deletion of noise and the like are also performed and at Paragraph 0132 an unallocated portion can be typically generated due to insufficient observation or a complicated shape of a real object. The system 1 may display information specifically instructing a position and an attitude of the terminal apparatus 200).  
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 6 except additional claim limitation that adjusting the preliminary object model is based on a 3D bounding box constraint used to remove background information included in the 3D bounding box to generate an updated 3D bounding box.
Kaino further teaches the claim limitation that adjusting the preliminary object model is based on a 3D bounding box constraint used to remove background information included in the 3D bounding box to generate an updated 3D bounding box (Kaino teaches Paragraph 0107 that the system 1 deletes feature points encompassed by the allocated definite shape models and Paragraph 0117 that the system 1 deletes surrounding feature points of the allocated definite shaped model and at Paragraph 0118 that the system 1 allocates a cuboid definite shaped model 182 similar to the 3D model 181…a feature point 183 that is not included in the definite shaped model 182 remains and the system 1 deletes the feature point 183 existing within a predetermined distance from the definite shaped model 182….such a feature can be typically generated by an observation error. 
Kaino teaches at Paragraph 0102-0103 that the SLAM can simultaneously estimate a position and an attitude of a camera and a position of a feature point included in an image of the camera…by performing matching between the environmental map and a 3D position of a feature point belonging to the object and at Paragraph 0059 that generating a 3D model by integrating a plurality of pieces of observation information obtained by a camera, a depth sensor from various types of points of view…the observation information can include an estimation result of a position and an attitude of an observation device….the 3D model includes at least coordinate information of a feature point. 
Kaino teaches at Paragraph 0151 the user preliminarily prepares a definite shaped model DB. Subsequently, the user causes a 3D model to be generated by observing a surrounding real space of the user and cause the 3D model to be updated by the allocation of a definite shaped model. At this time, complementing of an observed region by expansion of an allocated defined shape model such as extending a flat surface, granting of an Unknown flat, deletion of noise and the like are also performed and at Paragraph 0132 an unallocated portion can be typically generated due to insufficient observation or a complicated shape of a real object. The system 1 may display information specifically instructing a position and an attitude of the terminal apparatus 200).  

The claim 8 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the depth information includes a sparse 3D point cloud, wherein identifying the object further comprises densification of the sparse 3D point cloud based on the 3D keypoints corresponding to the object.
Kaino further teaches the claim limitation that identifying the object further comprises adjusting the preliminary object model based on the 3D keypoints corresponding to the object (Kaino teaches Paragraph 0107 that the system 1 deletes feature points encompassed by the allocated definite shape models and Paragraph 0117 that the system 1 deletes surrounding feature points of the allocated definite shaped model and at Paragraph 0118 that the system 1 allocates a cuboid definite shaped model 182 similar to the 3D model 181…a feature point 183 that is not included in the definite shaped model 182 remains and the system 1 deletes the feature point 183 existing within a predetermined distance from the definite shaped model 182….such a feature can be typically generated by an observation error. 

Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that identifying the object further comprises keypoint interpolation based on 3D keypoints corresponding to the object, wherein keypoint interpolation comprises exclusion of 3D keypoints that are within a proximity range of depth edges of the object.
Kaino further teaches the claim limitation that identifying the object further comprises keypoint interpolation based on 3D keypoints corresponding to the object, wherein keypoint interpolation comprises exclusion of 3D keypoints that are within a proximity range of depth Kaino teaches Paragraph 0107 that the system 1 deletes feature points encompassed by the allocated definite shape models and Paragraph 0117 that the system 1 deletes surrounding feature points of the allocated definite shaped model and at Paragraph 0118 that the system 1 allocates a cuboid definite shaped model 182 similar to the 3D model 181…a feature point 183 that is not included in the definite shaped model 182 remains and the system 1 deletes the feature point 183 existing within a predetermined distance from the definite shaped model 182….such a feature can be typically generated by an observation error). 
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the tracked positions of the device identify position and orientation of the device with respect to the coordinate system defined based on the position and the orientation of the object.
Kaino and Holzer further teach the claim limitation that the tracked positions of the device identify position and orientation of the device with respect to the coordinate system defined based on the position and the orientation of the object (
Holzer teaches at Paragraph 0346 that the user may adjust a position and/or orientation of the camera while it is capturing the image data. 
Holzer teaches at Paragraph 0051 that a user may be guided to collect multi-view data and at Paragraph 0077 that a user may be presented with a graphical guide to assist the user in capturing an additional image from a target perspective and at Paragraph 0087 that a 3D reconstruction of the vehicle may be computed and fitted to an existing 3D CAD model of the vehicle in order to identify the single components and at Paragraph 0144-0145 that recording guidance for capturing an image for damage analysis is provided…the recording guidance may guide a user to position a camera to one or more specific positions and at Paragraph 0238 that a virtual guide can be inserted into live image data from a mobile and at Paragraph 0262 that the plurality of images can include images with different temporal information…the plurality of images can represent moving objects…the images may include an object of interest moving through scenery, such as a vehicle traveling along a road or a plane traveling through the sky and at Paragraph 0278 that the camera is moved in a convex motion 2910 and the convex motion 2910 can orbit around the object. It is noted that the object is moving, the convex motion 2910 orbiting around the object is also moving and at Paragraph 0338-0341 that the track can include indicators that provide feedback to a user while images associated with a MVIDMR are being recorded and the live image data is augmented with a path 3422…the cross hairs can move and remain on the object as the object 3500a moves in the image data. 
Kaino teaches at Paragraph 0059 generating a 3D model by integrating a plurality of pieces of observation information obtained by a camera, a depth sensor from various types of points of view. The observation information can include an estimation result obtained by Pose Estimation, an estimation result of a positon and an attitude of an observation device that is obtained by SLAM, depth information of each image obtained by a depth sensor. A 3D model to be output is represented by a point cloud including an aggregate of feature points, an aggregate of polygons including a plurality of feature points. The 3D model includes at least coordinate information of a feature point and at Paragraph 0100 the user performs observation, e.g., acquisition of a captured image and depth information while directing the terminal apparatus 200 toward an observed region of a real space and at Paragraph 0084 that the system 1 generates a 3D model 14 from the pet bottle 12 being a real object).  
s 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaino et al. US-PGPUB No. 2020/0394841 (hereinafter Kaino) in view of Holzer et al. US-PGPUB No. 2020/0234424 (hereinafter Holzer); Faras et al. US-PGPUB No. 2021/0133995 (hereinafter Faras); Shakib et al. US-PGPUB No. 2018/0144547 (hereinafter Shakib) and Zhou et al. US-PGPUB No. 2021/0158009 (hereinafter Zhou). 
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the device comprises a user interface, wherein tracking positions of the device during acquisition of the images comprises displaying guiding indicators on the user interface to guide moving the device to a new position to acquire additional images of the object at the new position, wherein the guiding indicators guide moving the device to the new position and a new orientation, wherein the guiding indicators are positioned in 3D space in a live camera view of the device.
However, Holzer implicitly teaches the claim limitation that the device comprises a user interface, wherein tracking positions of the device during acquisition of the images comprises displaying guiding indicators on the user interface to guide moving the device to a new position to acquire additional images of the object at the new position (Holzer teaches at Paragraph 0077 that a user may be presented with a graphical guide to assist the user in capturing an additional image from a target perspective), wherein the guiding indicators guide moving the device to the new position and a new orientation, wherein the guiding indicators are positioned in 3D space in a live camera view of the device (Holzer teaches at Paragraph 0077 that a user may be presented with a graphical guide to assist the user in capturing an additional image from a target perspective and at Paragraph 0087 that a 3D reconstruction of the vehicle may be computed and fitted to an existing 3D CAD model of the vehicle in order to identify the single components).  
Shakib implicitly teaches the claim limitation that the device comprises a user interface, wherein tracking positions of the device during acquisition of the images comprises displaying guiding indicators on the user interface to guide moving the device to a new position to acquire additional images of the object at the new position (Shakib teaches at Paragraph 0029 that the user can walk around the perimeter of the room and capture different perspectives of the room from different points along the perimeter and at Paragraph 0030 that the trace lines 302 correspond to the path of the mobile device camera as it was moved by a user around the real world environment depicted in the 3D model 300 and at Paragraph 0031 that the system can present a user with interface including 3D model 200 and allow the user to essentially walk through and/or orbit around the room to view the room from different perspectives and to view specific objects in the room…the system can provide a representation of the 3D model from a first perspective and can receive input requesting movement of the virtual camera relative to the 3D model…the user can provide gesture input directing the virtual camera to move left, move right, move up, move down, or orbit/rotate horizontally around a vertical axis at a specific anchor point or orbit/rotate vertically around a horizontal axis at a specific anchor point ), wherein the guiding indicators guide moving the device to the new position and a new orientation, wherein the guiding indicators are positioned in 3D space in a live camera view of the device (Shakib teaches at Paragraph 0029 that the user can walk around the perimeter of the room and capture different perspectives of the room from different points along the perimeter and at Paragraph 0030 that the trace lines 302 correspond to the path of the mobile device camera as it was moved by a user around the real world environment depicted in the 3D model 300 and at Paragraph 0031 that the system can present a user with interface including 3D model 200 and allow the user to essentially walk through and/or orbit around the room to view the room from different perspectives and to view specific objects in the room…the system can provide a representation of the 3D model from a first perspective and can receive input requesting movement of the virtual camera relative to the 3D model…the user can provide gesture input directing the virtual camera to move left, move right, move up, move down, or orbit/rotate horizontally around a vertical axis at a specific anchor point or orbit/rotate vertically around a horizontal axis at a specific anchor point). 

However, Zhou explicitly teaches the claim limitation that the device comprises a user interface, wherein tracking positions of the device during acquisition of the images comprises displaying guiding indicators on the user interface to guide moving the device to a new position to acquire additional images of the object at the new position, wherein the guiding indicators guide moving the device to the new position and a new orientation, wherein the guiding indicators are positioned in 3D space in a live camera view of the device (Zhou teaches at Paragraph 0011-0012 based on the sparse point cloud and the UAV flight trajectory, predict the completeness of the scene collection information and judge the details (density) of the building to obtain the confidence map of scene coverage and the details in need of close-up shots and optimize the flight path in real time…obtain the high-resolution images with more than 19 million pixels and at Paragraph 0019 extract SIFT feature to determine the area of the building in the current shot and at Paragraph 0025 for the remaining uncovered area, calculate the points to be added to the path and the orientation of the onboard camera lens, optimize the UAV flight path in real time and enable the UAV to complete the scene collection information in real time). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the densification algorithm of Zhou and/or Shakib to have modified the aggregation of feature points of Kaino, Faras and Holzerto have aggregated the feature points collected from the different observation points of view of the camera (Kaino Paragraph 0059) using the sparse point clouds collected from the different observation points. One of the ordinary skill in the art would have been motivated to have provided a complete 3D point clouds to have built the 3D model based on the complete coverage of the object by the point clouds. 
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that when the object moves within a field of view of the camera of the device, the guiding indicators are moved with respect to the object based on an adjusted coordinate system defined based on an adjusted position and an adjusted orientation of the object, wherein the adjusted position and the adjusted orientation of the object are based on the movement of the object.
However, Holzer teaches the claim limitation that when the object moves within a field of view of the camera of the device, the guiding indicators are moved with respect to the object based on an adjusted coordinate system defined based on an adjusted position and an adjusted orientation of the object, wherein the adjusted position and the adjusted orientation of the object are based on the movement of the object (Holzer teaches at Paragraph 0051 that a user may be guided to collect multi-view data and at Paragraph 0077 that a user may be presented with a graphical guide to assist the user in capturing an additional image from a target perspective and at Paragraph 0087 that a 3D reconstruction of the vehicle may be computed and fitted to an existing 3D CAD model of the vehicle in order to identify the single components and at Paragraph 0144-0145 that recording guidance for capturing an image for damage analysis is provided…the recording guidance may guide a user to position a camera to one or more specific positions and at Paragraph 0238 that a virtual guide can be inserted into live image data from a mobile and at Paragraph 0262 that the plurality of images can include images with different temporal information…the plurality of images can represent moving objects…the images may include an object of interest moving through scenery, such as a vehicle traveling along a road or a plane traveling through the sky and at Paragraph 0278 that the camera is moved in a convex motion 2910 and the convex motion 2910 can orbit around the object. It is noted that the object is moving, the convex motion 2910 orbiting around the object is also moving and at Paragraph 0338-0341 that the track can include indicators that provide feedback to a user while images associated with a MVIDMR are being recorded and the live image data is augmented with a path 3422…the cross hairs can move and remain on the object as the object 3500a moves in the image data). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kaino et al. US-PGPUB No. 2020/0394841 (hereinafter Kaino) in view of Holzer et al. US-PGPUB No. 2020/0234424 (hereinafter Holzer); Faras et al. US-PGPUB No. 2021/0133995 (hereinafter Faras) and Cherukuri US-PGPUB No. 2020/0242835 (hereinafter Cherukuri). 
Re Claim 13: 

a two-dimensional (2D) mask to remove background image pixels of the images, wherein the 2D mask is determined based on the coordinate system of the object; or a 3D bounding box constraint to remove background image pixels of the images, wherein the 3D bounding box constraint is determined based on the coordinate system of the object.
Holzer/Kaino implicitly teaches the claim limitation that tracking the positions of the device comprises adjusting the images of the physical environment using: 
a two-dimensional (2D) mask to remove background image pixels of the images, wherein the 2D mask is determined based on the coordinate system of the object (Holzer teaches at Paragraph 0174 that a determination is made at 910 as to whether the pixel intersects with the object 3D mesh. If the pixel does not intersection with the object 3D mesh, then at 912 the pixel is set as belonging to the background and at Paragraph 0175 that the machine learning algorithm may identify 2D locations of each pixel in the top-down image and at Paragraph 0183 that a pixel may be ignored rather than setting it as a background pixel at 912); or a 3D bounding box constraint to remove background image pixels of the images, wherein the 3D bounding box constraint is determined based on the coordinate system of the object (Kaino teaches Paragraph 0107 that the system 1 deletes feature points encompassed by the allocated definite shape models and Paragraph 0117 that the system 1 deletes surrounding feature points of the allocated definite shaped model and at Paragraph 0118 that the system 1 allocates a cuboid definite shaped model 182 similar to the 3D model 181…a feature point 183 that is not included in the definite shaped model 182 remains and the system 1 deletes the feature point 183 existing within a predetermined distance from the definite shaped model 182….such a feature can be typically generated by an observation error). 
However, Cherukuri teaches the claim limitation that tracking the positions of the device comprises adjusting the images of the physical environment using: 
a two-dimensional (2D) mask to remove background image pixels of the images (Cherukuri teaches at Paragraph 0042 that the point cloud building component 122 is configured to extract 3D points triangulated out of the key frames ORB features and add them to the sparse point cloud and detecting and removing invalid cloud points, detecting and removing invalid key frames and optimizing the point cloud with local bundle adjustment), wherein the 2D mask is determined based on the coordinate system of the object; or a 3D bounding box constraint to remove background image pixels of the images (Cherukuri teaches at Paragraph 0042 that the point cloud building component 122 is configured to extract 3D points triangulated out of the key frames ORB features and add them to the sparse point cloud and detecting and removing invalid cloud points, detecting and removing invalid key frames and optimizing the point cloud with local bundle adjustment), wherein the 3D bounding box constraint is determined based on the coordinate system of the object (Cherukuri teaches at Paragraph 0044 that during construction of the sparse point cloud new points are successively added for each observation of a given point of view and at Paragraph 0045 the list of extracted features along with the sparse point cloud to build a dense point cloud and the computing device 106 converts the dense point cloud into a converted 3D model consisting of a mesh of triangles. The triangles constituting the 3D model are triangulated from a concave hull computing on the dense point cloud. 
Cherukuri teaches at Paragraph 0042 that the point cloud building component 122 is configured to extract 3D points traigulated out of the key frames ORB features and add them to the sparse point cloud and detecting and removing invalid cloud points, detecting and removing invalid key frames and optimizing the point cloud with local bundle adjustment). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the densification algorithm of Cherukuri to have modified the aggregation of feature points of Kaino, Faras and Holzer to have aggregated the feature points collected from the different observation points of view of the camera (Kaino Paragraph 0059) using the sparse point clouds collected from the different observation points. One of the ordinary skill in the art would have been motivated to have provided a complete 3D point clouds to have built the 3D model based on the complete coverage of the object by the point clouds. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kaino et al. US-PGPUB No. 2020/0394841 (hereinafter Kaino) in view of Holzer et al. US-PGPUB No. 2020/0234424 (hereinafter Holzer); Faras et al. US-PGPUB No. 2021/0133995 (hereinafter Faras); Smolic et al. US-PGPUB No. 2020/0320727 (hereinafter Smolic) and Zhou et al. US-PGPUB No. 2021/0158009 (hereinafter Zhou). 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the sensor data comprises depth information that includes a sparse 3D point cloud for each image, wherein tracking the positions of the device comprises adjusting the images of the physical environment based on a densification of the sparse 3D point clouds based on 3D keypoints corresponding to the object.
Kaino teaches at Paragraph 0059 generating a 3D model by integrating a plurality of pieces of observation information obtained by a camera, a depth sensor from various types of points of view. The observation information can include an estimation result obtained by Pose Estimation, an estimation result of a positon and an attitude of an observation device that is obtained by SLAM, depth information of each image obtained by a depth sensor. A 3D model to be output is represented by a point cloud including an aggregate of feature points, an aggregate of polygons including a plurality of feature points. The 3D model includes at least coordinate information of a feature point and at Paragraph 0100 the user performs observation, e.g., acquisition of a captured image and depth information while directing the terminal apparatus 200 toward an observed region of a real space and at Paragraph 0084 that the system 1 generates a 3D model 14 from the pet bottle 12 being a real object), wherein tracking the positions of the device comprises adjusting the images of the physical environment based on Kaino teaches at Paragraph 0059 integrating a plurality of pieces of observation information obtained by a camera, a depth sensor or the like and a 3D model to be output is represented by a point cloud including an aggregate of feature points. 
Kaino teaches at Paragraph 0132 promoting the user to perform additional observation for making a generation of 3D model more detailed. 
Kaino teaches at Paragraph 0102-0103 that the SLAM can simultaneously estimate a position and an attitude of a camera and a position of a feature point included in an image of the camera…by performing matching between the environmental map and a 3D position of a feature point belonging to the object and at Paragraph 0059 that generating a 3D model by integrating a plurality of pieces of observation information obtained by a camera, a depth sensor from various types of points of view…the observation information can include an estimation result of a position and an attitude of an observation device….the 3D model includes at least coordinate information of a feature point. 
Kaino teaches at Paragraph 0151 the user preliminarily prepares a definite shaped model DB. Subsequently, the user causes a 3D model to be generated by observing a surrounding real space of the user and cause the 3D model to be updated by the allocation of a definite shaped model. At this time, complementing of an observed region by expansion of an allocated defined shape model such as extending a flat surface, granting of an Unknown flat, deletion of noise and the like are also performed and at Paragraph 0132 an unallocated portion can be typically generated due to insufficient observation or a complicated shape of a real object. The system 1 may display information specifically instructing a position and an attitude of the terminal apparatus 200).   
However, Smolic teaches the claim limitation of densification of the 3D sparse point clouds (Smolic teaches at Paragraph 0167 a sparse point cloud is calculated using SIFT features and a patch-based point cloud densification algorithm generates the final dense cloud where the density of the resulting 3D point cloud depends on the number of cameras and the amount of overlap in the image). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the densification algorithm of Smolic to have modified the aggregation of feature points of Kaino, Faras and Holzer to have aggregated the feature points collected from the different observation points of view of the camera (Kaino 
However, Zhou teaches the claim limitation of densification of the 3D sparse point clouds (Zhou teaches at Paragraph 0011-0012 based on the sparse point cloud and the UAV flight trajectory, predict the completeness of the scene collection information and judge the details (density) of the building to obtain the confidence map of scene coverage and the details in need of close-up shots and optimize the flight path in real time…obtain the high-resolution images with more than 19 million pixels and at Paragraph 0019 extract SIFT feature to determine the area of the building in the current shot and at Paragraph 0025 for the remaining uncovered area, calculate the points to be added to the path and the orientation of the onboard camera lens, optimize the UAV flight path in real time and enable the UAV to complete the scene collection information in real time). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the densification algorithm of Zhou to have modified the aggregation of feature points of Kaino, Faras and Holzer to have aggregated the feature points collected from the different observation points of view of the camera (Kaino Paragraph 0059) using the sparse point clouds collected from the different observation points. One of the ordinary skill in the art would have been motivated to have provided a complete 3D point clouds to have built the 3D model based on the complete coverage of the object by the point clouds. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaino et al. US-PGPUB No. 2020/0394841 (hereinafter Kaino) in view of Holzer et al. US-PGPUB No. . 
Re Claim 15: 
The Claim 15 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that when the object is reoriented or repositioned within a field of view of the camera, the method further comprises a relocalization process, the relocalization process comprising: comparing a first image of the physical environment with a plurality of keyframe images of the object, the first image comprising the object: identifying a first keyframe from the plurality of keyframes based on the comparing, the keyframe associated with a first keyframe position in the coordinate system; and based on identifying the first keyframe, determining a re-localized position of the device with respect to the coordinate system of the object during acquisition of the first image based on the first keyframe position.
However, Cherukuri teaches the claim limitation when the object is reoriented or repositioned within a field of view of the camera, the method further comprises a relocalization process, the relocalization process comprising: comparing a first image of the physical environment with a plurality of keyframe images of the object, the first image comprising the object: identifying a first keyframe from the plurality of keyframes based on the comparing, the keyframe associated with a first keyframe position in the coordinate system; and based on identifying the first keyframe, determining a re-localized position of the device with respect to the coordinate system of the object during acquisition of the first image based on the first keyframe position (Cherukuri teaches at Paragraph 0041 that the pose tracking component 120 is configured to determine if a new key frame need to be inserted into the set of key frames…so that it can re-localize the device 102 in the sparse point cloud and resume tracking. 
Cherukuri teaches at Paragraph 0039 that the computing device 106 is configured to compute a dense point cloud utilizing the scan data…convert the dense point cloud to a 3D mesh and at Paragraph 0040 that the scan data enables to track the position and orientation of the AR device 102 capturing the video feed data in 3D space. The constructed sparse point cloud provides a key frame data comprising a list of key frames. 
Cherukuri teaches at Paragraph 0009 the scan component comprises a pose tracking component, a point cloud building component and a loop closing component…The pose tracking component is configured to determine an orientation information of the AR device in a 3D space with respect to each frame of the video feed data and determine if each frame need to be added to the sparse point cloud and list of key frames based on the orientation information…The sparse point cloud is constructed from a local feature descriptor using SLAM algorithm). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the densification algorithm of Cherukuri to have modified the aggregation of feature points of Kaino, Faras and Holzer to have aggregated the feature points collected from the different observation points of view of the camera (Kaino Paragraph 0059) using the sparse point clouds collected from the different observation points. One of the ordinary skill in the art would have been motivated to have provided a complete 3D point clouds to have built the 3D model based on the complete coverage of the object by the point clouds. 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the object is reoriented or repositioned within the field of view of the camera following a period in which the object is not within the field of view of the camera. 
Holzer teaches at Paragraph 0342 that in the instance where the object reappears in the image, such as if a person that blocked the view of the object moved into and out of the view, then the system can be configured to re-acquire the tracking points and reposition the target). 
Cherukuri teaches the claim limitation that the object is reoriented or repositioned within the field of view of the camera following a period in which the object is not within the field of view of the camera (Cherukuri teaches at Paragraph 0041 that the pose tracking component 120 is configured to determine if a new key frame need to be inserted into the set of key frames….The output of the pose tracking component 120 is the current pose of the device in 3D space, as well as a decision whether the sparse point cloud and set of key frames should be expanded by that the object is reoriented or repositioned within the field of view of the camera following a period in which the object is not within the field of view of the camera he currently processed frame…so that it can re-localize the device 102 in the sparse point cloud and resume tracking…in case an initial pose estimate cannot be obtained, the system 100 is presumed to be lost). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the densification algorithm of Cherukuri to have modified the aggregation of feature points of Kaino, Faras and Holzer to have aggregated the feature points collected from the different observation points of view of the camera (Kaino Paragraph 0059) using the sparse point clouds collected from the different observation points. One of the ordinary skill in the art would have been motivated to have provided a complete 3D . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kaino et al. US-PGPUB No. 2020/0394841 (hereinafter Kaino) in view of Holzer et al. US-PGPUB No. 2020/0234424 (hereinafter Holzer); Faras et al. US-PGPUB No. 2021/0133995 (hereinafter Faras); Smolic et al. US-PGPUB No. 2020/0320727 (hereinafter Smolic) and Cherukuri US-PGPUB No. 2020/0242835 (hereinafter Cherukuri). 
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the generated 3D model of the object is determined based on refined images, wherein the refined images are determined based on at least one of a 3D keypoint interpolation, densification of 3D sparse point clouds associated with the images, a two-dimensional (2D) mask corresponding to the object to remove background image pixels of the images, a 3D bounding box constraint corresponding to the object to remove background image pixels of the images.
Holzer/Kaino implicitly teaches the claim limitation that that the generated 3D model of the object is determined based on refined images, wherein the refined images are determined based on at least one of a 3D keypoint interpolation, densification of 3D sparse point clouds associated with the images, a two-dimensional (2D) mask corresponding to the object to remove background image pixels of the images, a 3D bounding box constraint corresponding to the object to remove background image pixels of the images (Holzer teaches at Paragraph 0174 that a determination is made at 910 as to whether the pixel intersects with the object 3D mesh. If the pixel does not intersection with the object 3D mesh, then at 912 the pixel is set as belonging to the background and at Paragraph 0175 that the machine learning algorithm may identify 2D locations of each pixel in the top-down image and at Paragraph 0183 that a pixel may be ignored rather than setting it as a background pixel at 912. 
Kaino teaches Paragraph 0107 that the system 1 deletes feature points encompassed by the allocated definite shape models and Paragraph 0117 that the system 1 deletes surrounding feature points of the allocated definite shaped model and at Paragraph 0118 that the system 1 allocates a cuboid definite shaped model 182 similar to the 3D model 181…a feature point 183 that is not included in the definite shaped model 182 remains and the system 1 deletes the feature point 183 existing within a predetermined distance from the definite shaped model 182….such a feature can be typically generated by an observation error). 
However, Smolic et al. US-PGPUB No. 2020/0320727 teaches the claim limitation of densification of the 3D sparse point clouds (Smolic teaches at Paragraph 0167 a sparse point cloud is calculated using SIFT features and a patch-based point cloud densification algorithm generates the final dense cloud where the density of the resulting 3D point cloud depends on the number of cameras and the amount of overlap in the image). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the densification algorithm of Smolic to have modified the aggregation of feature points of Kaino, Faras and Holzer to have aggregated the feature points collected from the different observation points of view of the camera (Kaino Paragraph 0059) using the densification algorithm. One of the ordinary skill in the art would have been motivated to have provided a densified 3D point clouds to have built the 3D model based on the densified 3D point clouds. 
Cherukuri teaches at Paragraph 0041 that the pose tracking component 120 is configured to determine if a new key frame need to be inserted into the set of key frames…so that it can re-localize the device 102 in the sparse point cloud and resume tracking. 
Cherukuri teaches at Paragraph 0039 that the computing device 106 is configured to compute a dense point cloud utilizing the scan data…convert the dense point cloud to a 3D mesh and at Paragraph 0040 that the scan data enables to track the position and orientation of the AR device 102 capturing the video feed data in 3D space. The constructed sparse point cloud provides a key frame data comprising a list of key frames). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the densification algorithm of Zhou to have modified the aggregation of feature points of Kaino and Holzer to have aggregated the feature points collected from the different observation points of view of the camera (Kaino Paragraph 0059) using the sparse point clouds collected from the different observation points. One of the ordinary skill in the art would have been motivated to have provided a complete 3D point clouds to have built the 3D model based on the complete coverage of the object by the point clouds. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kaino et al. US-PGPUB No. 2020/0394841 (hereinafter Kaino) in view of Holzer et al. US-PGPUB No. 2020/0234424 (hereinafter Holzer); Faras et al. US-PGPUB No. 2021/0133995 (hereinafter Faras) and Cherukuri US-PGPUB No. 2020/0242835 (hereinafter Cherukuri). 
Re Claim 18: 

However, Cherukuri US-PGPUB No. 2020/0242835 teaches the claim limitation that the 3D keypoint interpolation, the densification of the 3D sparse point clouds, the 2D mask, and the 3D bounding box constraint are based on the coordinate system of the object (Cherukuri teaches at Paragraph 0041 that the pose tracking component 120 is configured to determine if a new key frame need to be inserted into the set of key frames….The output of the pose tracking component 120 is the current pose of the device in 3D space, as well as a decision whether the sparse point cloud and set of key frames should be expanded by that the object is reoriented or repositioned within the field of view of the camera following a period in which the object is not within the field of view of the camera he currently processed frame…so that it can re-localize the device 102 in the sparse point cloud and resume tracking…in case an initial pose estimate cannot be obtained, the system 100 is presumed to be lost). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the densification algorithm of Cherukuri to have modified the aggregation of feature points of Kaino, Faras and Holzer to have aggregated the feature points collected from the different observation points of view of the camera (Kaino Paragraph 0059) using the sparse point clouds collected from the different observation points. One of the ordinary skill in the art would have been motivated to have provided a complete 3D point clouds to have built the 3D model based on the complete coverage of the object by the point clouds.  

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaino et al. US-PGPUB No. 2020/0394841 (hereinafter Kaino) in view of Holzer et al. US-PGPUB No. 2020/0234424 (hereinafter Holzer) and Faras et al. US-PGPUB No. 2021/0133995 (hereinafter Faras). 
Re Claim 19: 
The claim is in parallel with the claim 1 in the form of an apparatus claim. The claim 19 is subject to the same rationale of rejection as the claim 1. 
The claim 19 recites a device comprising: a non-transitory computer-readable storage medium; and one or more processors coupled to the non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium comprises program instructions that, when executed on the one or more processors, cause the system to perform operations [of the claim 1]. 
However, Kaino further teaches the claim limitation of a device comprising: a non-transitory computer-readable storage medium; and one or more processors coupled to the non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium comprises program instructions that, when executed on the one or more processors, cause the system to perform operations [of the claim 1] (Kaio Paragraph 0174). 

Re Claim 20: 
The claim 20 is in parallel with the claim 1 in the form of a computer product claim. The claim 20 is subject to the same rationale of rejection as the claim 1. 

 However, Kaino further teaches the claim limitation a non-transitory computer-readable storage medium, storing computer- executable program instructions on a computer to perform operations [of the method of the claim 1] (Kaio Paragraph 0174). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JIN CHENG WANG/Primary Examiner, Art Unit 2613